DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 11, 13, 18, 21-26, 33 are pending.  Applicant’s previous election of 1, 3-6, 11, 13, 21-26, 33 still applies and claims 18 remain withdrawn.  As indicated in the interview summary of 07/26/22, Applicant’s response of 07/19/22 to the restriction requirement of 06/27/22 was not sufficiently specific but the telephonic election indicated in the interview summary as set forth below was sufficiently specific.  

    PNG
    media_image1.png
    73
    646
    media_image1.png
    Greyscale

The examiner maintains that the previous election of species requirement is proper due to there being a burden in examining the various presumably patentably distinct embodiments within the claimed scope (Applicant’s remarks of 07/19/22 are not persuasive).  Based on the above, claims 21 and 26 are withdrawn as non-elected species, such that the withdrawn claims are 18, 21, and 26 and the elected claims are 1, 3-6, 11, 13, 22-25, 33.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-6, 11, 13, 22-25, 33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites different densities, MFR and melting point/peak properties of the LLDPE in the various layers.  There does not appear to be support for all of the claimed properties being “different” in each claimed layer and between each of the claimed layers.  There appears to be support for the melting peak of LLDPE in the sealant layer being lower than in the core layer ([0060] of the present PGPub), which is not equivalent to “different” melting peak, and there appears to be support for different densities in each of the film’s layers (see abstract of the PGPub), which does not provide support for the other properties in the claim.
Claim 1 recites 1-3 g/min MFI which is not supported.  There appears to be a range of 1-3 in [0060] of the present PGPub but this does not have units and therefore cannot support the claimed range (also, where units are provided for particular resins in the examples, they are provided with units of g/10min).
Claim 1 recites a lower endpoint of 0.91 density which is not supported because the lower endpoint in the specification appears to be 0.915 ([0060], PGPub).
Claim 11 recites that the LDPE is MAH grafted or acrylic acid copolymer and (by depending from claim 1) appears to require that these materials have the density, MFI and melting peak properties of claim 1 (it is unclear if these limitations apply to all LDPE, see 112 2nd rejection below) which is not supported because the density, MFI and melting peak are only supported for mLLDPE without MAH or acrylic acid (i.e., not MAH grafted or acrylic acid copolymer LDPE) ([0060]-[0062], PGPub).  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6, 11, 13, 22-25, 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that at least two LLDPE’s in one or more layers have different properties.  It is unclear if both of the different LLDPE’s being referred to in this limitation also need to have density, MFI and melting peak properties with the ranges earlier recited.
Claim 11 recites that “the” LDPE is MAH grafted or acrylic acid copolymer but it is unclear if these resins also need to meet the density, MFI and melting peak properties of claim 1 or if these may be the second/different LDPE from claim 1.
Claims 22-25, 33 recite antiblock agent, slip agent and processing agent as ingredients within the various “consisting of” embodiments of the layers and implies that the ingredients are mutually exclusive (e.g., a sealant layer consisting of LDPE, antiblock agent, slip agent and processing agent, as in claim 23, implies some distinction between antiblock agent, slip agent and processing agent) and yet the present disclosure indicates that “processing agent” is considered a genus that contains “antiblock” and “slip” agent ([0027] of the PGPub) such that it is unclear how to interpret the scope of these ingredients (e.g., if a layer includes two slip agents, can one be considered the claimed “slip agent” and the other a “processing agent” or must the “processing agent” be some sort of processing agent that does not provide “antiblock” or “slip” functionality).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-6, 11, 13, 22-25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (U.S. 2003/0008153) in view of Breck (U.S. 2011/0252745) in view of Ralph (U.S. 5,272,016) in view of Mileti (U.S. 2011/0027507) in view of Cretekos (U.S. 6,074,762) in view of Sharps et al. (U.S. 2013/0309430) in view of Dou et al. (U.S. 2017/0282507) in view of Brindle et al. (U.S. 2016/0046736) in view of Riis et al. (U.S. 2015/0283029).
Regarding claims 1, 3-6, 11, 13, 22-25, 33, Migliorini teaches a film that is biaxially oriented (such that each layer is biaxially oriented, as in claims 1 [0075]), comprising a core layer and two sealant/skin layers on either side of the core, with each layer made of LLDPE ([0054], [0056], [0063]).  There are also transition layers between the skin layers and the core to enhance adhesion, which are also made of LLDPE ([0063]).  These layers are tie layers as in claim 4 and alternatively the layers are part of the overall sealant layer on either side of the core (i.e., with each side of the core being covered by an intermediate LLDPE sub layer and a skin LLDPE sub layer, thereby forming an overall LLDPE sealant layer as claimed).  The outer skin layers are heat sealable ([0057], thus sealant layers as claimed) and also may bear metallization ([0075]-[0076]) as in claim 5, such that either layer may be considered a sealant layer and/or a metallization layer.  Migliorini also discloses primers ([0076], coatings to enhance adhesion) as in claim 6, treatments on the sealant layers ([0040]) as in claim 13.  The thickness of the overall film also overlaps the claimed range ([0075], 0.5 mils is about 12 microns).
As explained above, LLDPE may be used in each of the above layers (e.g., each of the intermediate layers, core layer and sealant/skin layers) and the intermediate layers may be part of the overall sealant layer as explained above.  Migliorini does not disclose the density, MFI and melting peak properties of the LLDPE used in the above layers.  However, Breck is also directed to a multilayer film comprising outer skin/sealant layers and a core layer with each layer comprising LDPE (see abstract, [0114], [0121], [0129], [0160], [0162], [0170]) and teaches that a suitable type of LDPE in the outer skin layers and core layer is catalyzed to form LLDPE ([0186]) and has a density, MFI, and melting peak overlapping the claimed range (i.e., 0.909-0.935 density, and 0.5-1.5 dg/min MFI, equivalent to the g/10min units used in some examples in the present specification, also see FIG. 3, [0076] showing a suitable melting peak is 121.15 Celsius).  
Breck also teaches that the outer skin layers and core layer may include “at least one” of these LDPE resins, such that each layer may include multiple different LDPE resins, which would inherently have some difference in density, MFI, and melting peak (the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).  
Additionally, even if only one grade/type of LLDPE was included in each of these layers, the particular batches of a given grade/type of LLDPE will necessarily have some variation in their properties, including density, MFI, and melting peak (the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).  Additionally, even within a single batch of a given grade/type of LLDPE, there will be countless individual polymer chains that each have different properties to average out to yield the overall density, MFI, and melting peak of that grade/type of LLDPE, with each individual polymer chain having a slightly different density, MFI, and melting peak (the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).
Thus, it would have been obvious to have used at least one LLDPE having the density, MFI and melting peak properties disclosed by Breck for the LLDPE resins call for in Migliorini in the core and outer skin layers because Breck teaches that such LLDPE resins provide the desired functionality (i.e., a heat sealable LDPE film).
In addition to the above regarding the prior art teaching different LDPE in different layers, Ralph is also directed to films comprising heat sealable outer layers on a core layer and teaches that the melting point/peak of the core layer should be higher in order to provide effective heat sealability without compromising the structural integrity of the film as a whole (col. 4, lines 10-35) and teaches melting points within the claimed range (Table D, col. 10).  Thus, it would have been obvious to have made the sealant/skin layers of Migliorini have a lower melting point that the core layer and overlapping the claimed range, as taught by Ralph, to provide effective heat seal functionality as desired by Migliorini.  The teachings of Ralph above provide an additional and alternative rationale that renders obvious the limitations of claim 1 with respect to differences in the LLDPE in the layers (i.e., different melting peaks will also inherently have different densities and MFI).  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.
In addition to the above regarding different LDPE materials in the skin layers, Mileti is also directed to heat sealable multilayer materials and discloses that the melting/sealing temperature for the skin/sealant layers on the opposite sides of the multilayer material may be different so that the different sides of the multilayer material can be sealed in different ways, with the heat seal (melting) temperature of LDPE being disclosed as overlapping the claimed melting peak (see abstract, FIG. 1, FIG. 3, [0010], [0036]-[0038]).  Thus, it would have been obvious to have made the LLDPE in one skin layer of Migliorini have a different seal temperature than the LLDPE in the other skin layer of Migliorini (both within the claimed range), as taught by Mileti, so that the article can be used in packaging applications that require different types of heat seals for the different layers.  The teachings of Mileti above provide an additional and alternative rationale that renders obvious the limitations of claim 1 with respect to differences in the LLDPE in the layers (i.e., different melting peaks will also inherently have different densities and MFI).  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.
Migliorini generally discloses antiblock additives for the skin layers and suggests other optional additives ([0061]-[0062]) does not disclose the slip agent and processing additives as claimed.  However, Breck teaches that the outer sealant layers of such a film may include slip agent, antiblocking agent and/or processing aid ([0198]-[0205]) (with slip agent and antiblocking agent both qualifying as processing aids based on [0027] of the present PGPub) to aid in extrusion.  Thus, it would have been obvious to have included such additives in the skin layers of Migliorini as taught by Breck to aid in extrusion (and to prevent blocking, allow the film to slip over various surfaces, and aid in processing, respectively).  No other ingredients are required in the outer skin/sealant layers of modified Migliorini (just LLDPE, slip agent, antiblocking agent and/or processing aid), such that the sealant layer consists of these ingredients as in claims 23, 24 and 25.  As explained above, Migliorini teaches that the sealant layers may be metallized such that the claimed metallizable layer would also consist of the above ingredients (with slip agent, antiblocking agent, and processing aid all effectively being a processing additive based on [0027] of the present PGPub) as in claims 22 and 33.  The core layer in modified Migliorini is not required to include any ingredients besides LLDPE and thus falls within the elected species.
Modified Migliorini does not disclose silicone gum as in claim 3, but Cretekos is also directed to multilayer sealing films and teaches that silicone gum is a suitable antiblock agent (Migliorini also generally suggests polydimethylsiloxane antiblock agent for the sealant/metallizable layers, [0061]) and may be used in an amount overlapping claim 3 (see abstract, col. 4, lines 40-col. 5, line 5).  Thus, it would have been obvious to have used the silicone gum from Cretekos for the generic polydimethylsiloxane antiblock agent already generally called for in Migliorini because Cretekos discloses that it provides the desired property (antiblocking).  Antiblocking is also a kind of slip additive, as in claim 3, because it prevents the surface of the film from blocking with (i.e., sticking to) itself when wound onto a roller.
Migliorini does not disclose the claimed copolymers of claim 11.  However, Sharps is also directed to polyolefin heat sealable layers (as in Migliorini) and teaches that maleic anhydride grafted LLDPE as a known suitable heat sealable material ([0016]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini because it provides the desired functionality (i.e., heat sealability).  Additionally and alternatively to Sharps, Dou is also directed to heat sealable layers and teaches that MAH grafted LLDPE is more polar than LLDPE and provides improved adhesion ([0031]-[0033]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini in order to improve adhesion.  Additionally and alternatively to Sharps and Dou, Brindle is also directed to LLDPE (as already generally called for in Migliorini) and teaches that MAH grafted LLDPE provides improved adhesion over a wide temperature range (see abstract, [0005]) such that it would have been obvious to have used such a material as the LLDPE of Migliorini in order to improve adhesion over a wide temperature range.  MAH grafted LLDPE is considered a type of LLDPE and therefore does not contradict the consisting of language in the claims.
Based on the above, modified Migliorini teaches overlapping layer order (i.e., arrangement of core, sealant, and metallization layers) and materials (i.e., LLDPE, MAH-LLDPE, and aluminum) in the film compared to the films in the present application that achieve the claimed barrier properties of claim 1 such that these overlapping teachings in modified Migliorini will inherently result in the same properties as the overlapping teachings of the present application (i.e., properties within the claimed ranges).
In addition and as an alternative to the above inherency rationale with respect to the barrier properties of claims 1, Riis is also directed to heat sealable multilayer films with metallization layers (see abstract, [0056], [0057]-[0060]) and discloses that an aluminum metallization layer (like the one already taught in Migliorini) may be employed to achieve oxygen and water transmission properties that allow the film to be a barrier film, such that it would have been obvious to have made the metallization layer already taught in Migliorini provide the oxygen and water transmission properties of Riis such that the film has barrier properties as taught by Riis.  The transmission rates in Riis overlap the claimed range but are not measured at the same conditions, however, given the substantial degree of overlap, the transmission rates in Riis would still overlap the claimed range if measured under the claimed conditions.












Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
There are no new substantive arguments provided by Applicant.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787